

AMENDMENT NO. 1
TO THE
FOURTH AMENDED AND RESTATED MANAGEMENT AGREEMENT


This Amendment No. 1 (the "Amendment") to the Fourth Amended and Restated
Management Agreement effective as of January 1, 2014 (the "Management
Agreement"), among Preferred Apartment Communities, Inc., a Maryland corporation
(the "Company"), Preferred Apartment Communities Operating Partnership, L.P., a
Delaware limited partnership ("PACOP"), and Preferred Apartment Advisors, LLC, a
Delaware limited liability company (the "Advisor"), is entered into as of
November 5, 2014 ("Execution Date") effective as of September 5, 2014 (the
"Effective Date"). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Management Agreement.


WHEREAS, PACOP is governed by that certain Fifth Amended and Restated Agreement
of Limited Partnership effective as of January 1, 2014 (as amended or modified,
the "Partnership Agreement");


WHEREAS, upon the terms set forth in this Amendment, the Advisor has agreed to
amend certain terms related to certain fees payable to the Advisor by the
Company and PACOP;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company, PACOP
and the Advisor agree to amend the Management Agreement as follows:
    
1.
Deferral of Fees. Section 7 of the Management Agreement is hereby amended to add
the following Section 7(i):



(i) Deferral of Fees


(i)
Notwithstanding the provisions of Sections 7(b) and 7(h) with respect to the
Asset Management Fee, Property Management and Leasing Fee and the General and
Administrative Expenses Fee (the "Deferrable Fees"), the Advisor, on behalf of
itself and its affiliates, and its and their respective successors and assigns,
hereby agrees that it may defer all or a portion of the Deferrable Fees with
respect to all or any portion of the Company's assets, as determined by the
Investment Committee of the Advisor. The Advisor agrees to promptly deliver to
the Company written notice of any deferral of the Deferrable Fees.

(ii)
Upon a Capital Transaction (as defined in the Partnership Agreement) with
respect to any asset of the Company, all deferred fees with respect to such
asset shall become due and payable to the extent the Net Sale Proceeds (as
defined in the Partnership Agreement) for such Capital Transaction exceed the
Allocable Capital Contributions (as defined in the Partnership Agreement) for
such asset plus a cumulative, non-compounded rate of return equal to seven
percent (7%) per annum on such Allocable Capital Contributions.

(iii)
The Advisor acknowledges and agrees that no interest shall accrue on the
deferred amounts. To the extent payment of any deferred amount is due to the
Advisor hereunder, the Company or PACOP shall pay the Advisor no later than the
last business day of the month in which the amount of such payment is
determined, or the first business day of the following month.







--------------------------------------------------------------------------------



2.
Ratification; Effect on Management Agreement.



a.
Ratification. The Management Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.



b.
Effect on the Management Agreement. On and after the date hereof, each reference
in the Management Agreement to "this Agreement," "herein," "hereof,"
"hereunder," or words of similar import shall mean and be a reference to the
Management Agreement as amended hereby.

[Signature page follows.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Execution Date, effective as of the Effective Date.
PREFERRED APARTMENT COMMUNITIES, INC.
By:
/s/John A. Williams        
Name: John A. Williams
Title: Chief Executive Officer

PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.
By:
Preferred Apartment Communities, Inc.
its General Partner

By:
/s/John A. Williams        
Name: John A. Williams
Title: Chief Executive Officer

PREFERRED APARTMENT ADVISORS, LLC
By:
NELL Partners, Inc.,
its Managing Member

By:
/s/John A. Williams        
Name: John A. Williams
Title: Chief Executive Officer


[Signature Page to Amendment No. 1 to Fourth Amended and Restated Management
Agreement]

